rsw enterprises inc petitioner v commissioner of internal revenue respondent key lime investments inc petitioner v commissioner of internal revenue respondent docket nos 14820-11r 14821-11r filed date ps domestic corporations each established a retirement_plan and received a favorable determination_letter from the irs regarding the plan’s qualified status under sec_401 the irs later revoked the plans’ qualified status on the basis that each plan failed to satisfy the coverage require- ments of sec_401 and sec_410 and also failed to satisfy the minimum participation requirements of sec_401 ps petitioned requesting declaratory judgments that the plans’ qualified status should not have been revoked r seeks summary_judgment in his favor held r’s motion for summary_judgment will be denied because genuine disputes of united_states tax_court reports material fact remain held further the court is not limited to considering the administrative record alone in a proceeding concerning a revocation where the parties disagree as to whether the administrative record contains all the relevant facts and as to whether those facts are in dispute june waage an officer for petitioners shawn p nowlan for respondent opinion buch judge petitioners are before the court seeking declaratory judgments as to the revocation of their retire- ment plans’ qualified status under sec_401 after ini- tially issuing favorable determinations the irs issued subse- quent revocation letters stating that the plans did not qualify under sec_401 because the plans did not meet the cov- erage requirements of sec_401 and sec_410 and also failed to satisfy the minimum participation requirements of sec_401 respondent filed a motion for summary_judgment and a supporting memorandum petitioners oppose the motion and filed a response and a supporting memo- randum after viewing the facts in the light most favorable to petitioners as the nonmoving parties we will deny respondent’s motion because genuine disputes of material fact still remain background the following facts are not in dispute and are stated solely for the purpose of deciding respondent’s motion for summary_judgment these are not findings_of_fact for this case see 128_tc_113 see also 125_tc_227 citing fed r civ p a and lakewood assocs v commissioner t c memo scott and june waage were husband and wife at all rel- evant times and either one or both of them were involved in all of the relevant entities mr waage was the sole share- holder ceo president chief financial officer and secretary of the waage law firm from its incorporation until its dis- unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure rsw enters inc v commissioner solution after the years in issue the waage law firm employed tax attorneys certified public accountants actu- aries paralegals and accountants the waage law firm provided a sec_401 plan for its employees from through the sec_401 plan offered coverage to between and eligible employees rsw enterprises inc is a california corporation orga- nized in date ms waage is the president secretary and chief financial officer and mr waage is the vice presi- dent rsw provided real_estate and marketing services to the waage law firm all of rsw’s stock is owned by the rsw irrevocable_trust u t d ms waage as the settlor of the rsw irrevocable_trust transferred the stock into the trust the beneficiaries of which are the siblings of ms waage ms waage’s sister is the trustee rsw adopted the rsw enterprises inc defined benefit pension_plan rsw plan the irs issued a favorable deter- mination letter dated date regarding the rsw plan during each year in issue rsw contributed money to the rsw plan and deducted the contributed amount on its return during those years mr and ms waage were the only plan participants key lime investments inc is a nevada corporation orga- nized in date ms waage is the president sec- retary and chief financial officer and mr waage is the vice president key lime licensed intellectual_property to the waage law firm all of key lime’s stock is owned by the key lime irrevocable_trust u t d ms waage as the settlor of the key lime irrevocable_trust transferred the stock into the trust the beneficiaries of which are the siblings of ms waage ms waage’s sister is the trustee key lime adopted the key lime inc i defined ben- efit pension_plan key lime plan the irs issued a favor- able determination_letter dated date regarding the key lime plan during each year in issue key lime contributed money to the key lime plan and deducted the contributed amount on its return during those years mr and mrs waage were the only plan participants the irs issued revocation letters regarding both the rsw plan and the key lime plan on date the irs mailed rsw a final revocation letter notifying it that the rsw plan did not meet the qualification requirements of sec- united_states tax_court reports tion a for the plan_year ending date and all subsequent plan years the irs issued a similar letter on the same day to key lime notifying it that the key lime plan did not meet the qualification requirements of sec_401 for the plan_year ending date and all subse- quent plan years in essence the irs asserts that the waages are the true owners of both rsw and key lime and that because mr waage owns the waage law firm all three entities are all part of the same controlled_group the irs also asserts that rsw key lime and the waage law firm are part of the same affiliated_service_group because the waages own rsw and key lime and a significant portion of rsw’s and key lime’s business is the performance of serv- ices for the waage law firm accordingly because the waages were the only participants in the rsw plan and the key lime plan and the plans were not offered to the employees of the waage law firm the plans were no longer qualified under sec_401 both rsw and key lime while maintaining their principal places of business in cali- fornia petitioned this court these cases were later consoli- dated i summary_judgment discussion the purpose of summary_judgment is to avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 however summary_judgment is not a substitute for trial and it should not be invoked in pro- ceedings where there are disputed facts 61_tc_861 summary_judgment may be granted if the pleadings answers to interrogatories deposi- tions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b the party moving for summary_judgment bears the burden of demonstrating that a genuine dispute does not exist as to any material fact 98_tc_518 aff ’d 17_f3d_965 7th cir because the moving party bears this burden any factual inferences will be treated in a manner that is most favorable rsw enters inc v commissioner to the nonmoving party 85_tc_812 while the burden falls on the moving party the nonmoving party may not rest upon the mere allega- tions or denials of such party’s pleading but such party’s response must set forth specific facts showing that there is a genuine dispute for trial rule d the ques- tion of whether there is a dispute for trial in this declaratory_judgment proceeding concerning a plan revocation is further complicated by another issue whether we can go beyond the administrative record ii tax_court jurisdiction sec_401 provides the requirements that must be met for a_trust forming part of a stock bonus pension or profit- sharing plan to be eligible for favorable tax treatment this court has jurisdiction to issue a declaratory_judgment with respect to a determination by the secretary regarding the initial or continuing qualification of a retirement_plan under sec_401 sec_7476 a determination relating to a continuing qualification includes a revocation id both parties point us to rule rule b provides that resolution by summary_judgment may be appropriate in actions for declaratory_judgment and respondent argues that summary_judgment is appropriate because our review is limited to the administrative record respondent cites 124_tc_198 aff ’d 456_f3d_320 3d cir as support for the proposition that we are limited to the administrative record however respondent’s position is contradicted by our rules which pro- vide that disposition of an action for declaratory_judgment involving a revocation may be made on the basis of the administrative record alone only where the parties agree that such record contains all the relevant facts and that such facts are not in dispute rule a emphasis added because stepnowski did not involve a revocation it is not controlling here in stepnowski a corporation requested a determination_letter after amending its plan to comply with a change in the law the corporation received a favorable determination but a plan participant petitioned this court in response to the favorable determination because that participant believed united_states tax_court reports the amendment was an that impermissible cutback although the parties stipulated to the administrative record the plan participant sought to conduct additional discovery in discussing the court’s rationale in denying the request the court stated the legislative_history of sec_7476 makes clear that congress did not expect the court to conduct a trial de novo in declaratory_judgment actions arising under that section no matter whether that action arose with respect to the initial qualification or the continuing qualification of a retirement_plan see 658_f2d_735 10th cir affg 71_tc_824 h rept pincite c b supp s rept pincite c b supp see also wenzel v commis- sioner f 2d 2d cir aff ’g t c memo therefore discovery or introduction of extrinsic evidence in such cases is inconsistent with the legislative intent that such cases be resolved without a trial based solely on the materials contained in the administrative record stepnowski v commissioner t c pincite consistent with stepnowski absent good cause for example when the administrative record is incomplete we limit ourselves to the administrative record in cases involving the initial qualification of a retirement_plan or the initial qualification or classification of an exempt organiza- tion private_foundation or private_operating_foundation rule a while the presumption in those cases is that we are limited to the administrative record the presumption contemplated by our rule is the opposite in the case of a rev- ocation in cases involving a revocation we are limited to the administrative record only where the parties agree that such record contains all the relevant facts and that such facts are not in dispute id when promulgating this rule we went so far as to highlight the distinction in our notes to the rule stating the distinction in treatment under this rule for cases involving a rev- ocation results from the difference in processing of such cases by the internal_revenue_service which usually bases its determination of rev- ocation on its own investigation rather than by accepting the facts asserted by the applicant and which go into the administrative record in other cases rule a note 68_tc_1048 we made this distinction because i n those cases there may be unresolved factual disputes rule b note t c rsw enters inc v commissioner a trial therefore may be necessary to resolve these factual disputes rule a note 68_tc_1043 in short a revocation case typically involves an audit and likely involves fact disputes as is the case here and because this case involves a revocation we presumptively can go beyond the administrative record cf animal prot inst inc v united_states u s ct_cl lexi sec_804 wl ct_cl 141_tc_151 neither stepnowski nor the cases it cites fall within this latter rule for the simple reason that they do not involve plan revocations as discussed above in stepnowski the plan was held by the irs to continue to qualify it did not involve a revocation likewise in wenzel v commissioner f 2d pincite the plan participants challenged the irs’ favorable determination as to the plan’s continuing qualification after a merger it did not involve a revocation tamko asphalt prods inc v commissioner f 2d pincite involved an initial determination that the plan at issue did not qualify in short neither stepnowski nor the cases it relied upon addressed the question of a plan revocation the instant cases present a revocation the situation in which rule a contemplates going beyond the adminis- trative record rsw and key lime argue that the waage law firm rsw and key lime are not one controlled_group because the waages did not own the stock of rsw and key lime because the trusts owned the stock respondent counters that the trusts are shams and the waages are the true owners of rsw and key lime rsw and key lime fur- ther argue that they are not an affiliated_service_group with the waage law firm because they did not perform the nec- essary activities to be considered part of such a group and because the record does not support such a finding again respondent disagrees although rsw and key lime do not dispute the genuine- ness of the items in the administrative record they maintain that the administrative record contains facts that are con- flicting and in dispute further respondent’s own motion states that respondent lacks evidence regarding the actions of the trustee and the stock transfers the filings from rsw and key lime indicate that such evidence is available united_states tax_court reports nothing in our rules precludes rsw and key lime from pro- ducing this evidence or using it at trial accordingly when viewing factual inferences in the light most favorable to rsw and key lime as the nonmoving par- ties we find that genuine disputes of material fact exist the parties argue about the meaning of rule we hold that under that rule we are not limited to the administrative record in this proceeding concerning plan revocations because the parties do not agree that the administrative record con- tains all of the relevant facts and that those facts are not in dispute to reflect the foregoing an appropriate order will be denying respondent’s motion issued f
